Citation Nr: 1128509	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  05-38 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 2, 1975 to October 21, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran timely appealed the issues noted on the title page.

The Veteran requested a personal hearing before a Veterans Law Judge, and such was scheduled for March 2008.  The Veteran did not appear for that hearing at that time.

This case was initially before the Board in April 2008, when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As part of the April 2008 Board remand, the RO/AMC was instructed to attempt to obtain the Veteran's Social Security Administration (SSA) records.  A response from SSA appears to indicate that it was unable to locate the medical record.  It does not appear that the Veteran was ever informed of this negative response, nor is it clear that all efforts to obtain those records have been taken and that further attempts would be futile.  Thus, on remand, the RO/AMC should attempt to obtain those SSA records and if such would be futile, documented in the claims file and communicated to the Veteran.  See 38 C.F.R. § 3.159(c), (e) (2010).

Additionally, the claims file demonstrates that the Veteran failed to report to his scheduled September 2010 VA examinations which were ordered as part of the prior remand.  The Board notes that in October 2010 the Veteran called VA and stated that he missed his scheduled examinations due to being hospitalized at that time.  The Board finds that good cause exists in this case to reschedule those examinations.  Accordingly, the Board is remanding the case in order for those examinations to be afforded to the Veteran.

Finally, the Board instructed in its April 2008 remand that all VA records should be obtained prior to the scheduling of the VA examinations.  The Board notes that currently the most recent VA treatment records of record are from August 2007; it does not appear that any VA treatment records were obtained after the Board remand.  Such should be accomplished on remand; if there are no new VA treatment records such should be noted in the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Providence, Rhode Island VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2007 and associate those documents with the claims file.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of his left ankle and lumbar spine disorders.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in his/her examination report.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following examination and review of the claims file, the examiner should state any diagnoses for the Veteran's left ankle and lumbar spine found, including any arthritic conditions thereof.  The examiner should then opine whether any left ankle or lumbar spine disorder found was more likely, less likely or at least as likely as not (50 percent or greater probability) caused or aggravated by service or the Veteran's service-connected right ankle disability.  

If the examiner finds aggravation, such aggravation must be caused by either service or the service-connected right ankle disability beyond the normal progression of the disease.  Additionally, the examiner should attempt to state a baseline of symptomatology, and quantify-if possible-the amount of aggravation caused by service or the service-connected right ankle disability.

The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right ankle, as well as any service-related or aggravated disability found during the examination, either alone or together, precludes him from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for right ankle and lumbar spine disabilities, both to include as secondary to a service-connected right ankle disability, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise specified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


